 In the Matter of FOSTER-GRANT CO., INC.andLocAL No. 60, MOLDERSUNION OF LEOMINSTER, AFFILIATED TO UNITED PAPER, NOVELTY ANDToy WORKERS INTERNATIONAL UNION (C. I. 0.)Case No.. R-2530.-Decided June 10, 1941Jurisdictionplastic specialties manufacturing industry.Investigation and Certification of Representatives: existence of question : re-fusal to accord union recognition until it is certified by the Board ; electionnecessary.Unit Appropriatefor Collective Bargaining:molders and their helpers, includinginspectors and assistant foremen, but excluding the oilman, die setters, andsupervisory and clerical employees.Mr. Jacob Chatkis,of Leominster, Mass., for the Company.Mr. Sidney S. GrantandMr. Samuel Sandberg,of Boston, Mass., forLocal No. 60.Mr. Frederic B. Parkes, end,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 14, 1941, Local No. 60, Molders Union of Leominster,affiliated to the United Paper, Novelty and Toy Workers InternationalUnion, C. I. 0., herein called Local No. 60, filed with the RegionalDirector for the First Region (Boston, Massachusetts) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Foster-Grant Co., Inc., Leominster,Massachusetts, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On April 23, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.32 N. L. R. B., No. 97.486 FOSTER-GRANT CO., INC.487On April 25, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, Local No. 60,andWorks Counsel Foster-Grant Co., Inc.'Pursuant to notice, ahearing was held on May 2 and 5, 1941, at Leominster, Massachusetts,before Albert J. Hoban, the Trial Examiner duly designated by theChief Trial Examiner.The Company and Local No. 60 were repre-sented by counsel or official representatives and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade various rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On May 17 and 19, 1941, respectively, the Company and Local No.60 filed briefs which the Board has considered.On May 17,1941, theCompany filed with the Board a motion to correct the record. Themotion is hereby granted and made part of the record.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFoster-Grant Co., Inc., a Massachusetts corporation, is engagedin the manufacture, sale, and distribution of plastic specialties,jewelry, combs, sun goggles, hair ornaments, and other articles manu-factured from plastics and metal.The principal raw materials usedby the Company are cellulose acetate, other synthetic resins, andglass.During the calendar year 1940, the Company purchased cellu-lose acetate and other synthetic resins valued at more than $200,000,90 per cent of which were shipped to the Company from points out-side the State of Massachusetts.During the same period the Com-pany purchased glass valued at more than $125,000, practically allof which was shipped to the Company from points outside the StateofMassachusetts.During the calendar year 1940, the Companymanufactured combs and sun glasses valued at more than $1,000,000,representing about 80 per cent of the total production of the Com-pany.During the same period approximately 90 per cent of theproducts manufactured by the Company were shipped. to pointsoutside the State of Massachusetts.The Company employs approxi-mately 864 employees.11Works CounselFoster-GrantCo., Inc., did not appear at the hearing. 488DECISIONSOF NATIONALLABOR RELATIONS BOARD11.TILE ORGANIZATION INVOLVEDLocal No.'60, Molders Union of Leominster, is a labor organizationadmitting employees of the Company to membership. It is affiliatedwith United Paper, Novelty and Toy Workers International Union,which is an affiliate of the Congress of Industrial Organizations.III.' THE QUESTION, CONCERNING REPRESENTATIONAt various times and as recently as March 5, 1941, Local No. 60requested the Company.to recognize it as the exclusive bargainingrepresentative of certain employees of the Company.The Companyhas, refused to grant such recognition until Local No. 60 is certifiedby the Board.A statement of the Regional Director introduced inevidence shows that Local No. 60 represents a substantial number ofemployees in the unit found below to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION' UPONCOMMERCEWe find that the questionconcerningrepresentation' which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITLocal No. 60 contends that molders and their helpers employed inthe molding department of the Company's plant, including inspectorsand assistant foremen, but excluding the'oilman, die setters, and super-visory and clerical employees, constitute a unit appropriate for'thepurposes of collective bargaining;The Company claims that sucha ,unit is inappropriate and asserts that the unit should be plant-widein scope, including all production and maintenance employees, butexcluding supervisory employees.The employees in the unit sought by Local No, 60 are operators of11,molding machines, which produce,a wide variety of plastic articles..11.112Local No.60 filed 65 application cards, dated between February 1940 and March 1941,with the Regional Director who found that the signatures of 53 weregenuine and werethe names of personson the Company'spay roll of March 15, 1941. Thereare approxi-mately 74 employees in the appropriate unit. 1T0S'l'ER-GRANT CO., INC.489Machilies for the molding of plastic articles leave been developedcomparatively recently and are constantly being changed and im-proved.Although the machines a're to a high degree automatic, beingcontrolled by various electrical devices, a certain amount of skill andexperience on the part of the operators is necessary in 'order that themachines may functioi efficiently without breaking costly parts orcreating defective articles.In support 'of its contentions, the Company asserts that the variousdepartments of the plant are so functionally coherent and closely inte-,grat'ed that the unit should be plant-wide in scope.All but 4 or 5 ofthe 400 different articles manufactured by the Company require thework of other departments to complete the finished products.Themolding powder is 'prepared by a separate department.The moldsand machines are repaired by the employees of the machine shop andby electricians in the maintenance departmelit.The United has chartered two locals at Leominster, Local No. 59and Local No. 60.Membership in thelatter local is limited to moldersemployed by the Company and by other plastic manufacturing com-panies in the Leominster area.Local No. 59 has jurisdiction over allother employees of such companies.United Paper, Novelty and ToyWorkers International Union commenced its organize tiorial activitiesamong the Company's molders in February 1940, before it granteda charter to Local No. '60 in May 1940. From March 1940, to thepresent time the Company has bargained with Local No. 60 in regardto seniority lists, wage increases, work guarantees, and other grievancesof the molders.Local No. 60 has confined its organizational activitiesand the benefits of its collective bargaining negotiations to molders.-"From the foregoing, it is apparent that either a unit comprising allproduction and 'maintenance employees or one limited to moldersand their helpers might be appropriate for the purposes of collectivebargaining.Since no organization is here seeking to represent em-ployees of 'the Company other than the molders, we are of the opinionthat a unit which, coincides with the extent of Local No. 60's 'or-'ganization is appropriate.To "find otherwise would deprive themolders of the benefits of collective ba'r'gaining until the remainingproduction and maintenance employees had organized. "Our deter-mination herein'" to the appropriate unit, however, is no bar to aIt has. however, admitted to moinibarship three employees of the Company who 'irenot molders.One is in charge of greasing and oiling the'inachines and the other two are)clerical employees,'sought to becomemembers of Local No. 60 and Asked Local No. 60 to negotiate their 'grievances with the`Company, for the reason that Local No. 59'had clot yet been siifficieiitly organized to'beable to`barg'ain with the Company. Local No 60 does not seek to include these threeemployees in the unit. 490DECISIONS OF NATIONALLABOR RELATIONS BOARDlater revision in accordance, with changes in the status of self-organ-ization of the Company's employees.'Local No. 60 would include, and the Company exclude, inspectorsand assistant foremen.Inspectors inspect the work produced by themolders.If there are flaws in the articles, they direct the regulationof the machines. Inspectors relieve the molders during lunch andrest periods.Assistant foremen repair machines, relieve the oper-ators at lunch and rest periods, carry out the orders of the foremen,and supervise the operation of the machines in the absence of theforemen.They spend between one-third and five-eighths of theirtime in the operation of molding machines.Both inspectors andassistant foremen are paid on a flat hourly,; basis plus a bonus, whichdepends upon the degree of efficiency in their department's produc-tion.The molders themselves are paid on a flat hourly basis.Fore-men receive a salary plus the bonus.The inspectors and assistantforemen are members of the Union and participated in a strike, ofthe molders in September 1940.We shall include both inspectorsand assistant foremen in the unit.',We find that all molders and their helpers employed in the moldingdepartment of the Company's plant, including inspectors and assistantforemen, but excluding the oilman, die setters, and supervisory andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining, and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining, and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by, and we shall accordingly direct; anelection by secret ballot.The employees of the Company eligible tovote in the election shall be those in the appropriate unit who wereemployed during the pay, roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction.4 SeeMatter of Crane CompanyandShipping,Receiving Ole? ks, and Assistants Union,Local 21648, affiliated with the American Federation of Labor,28 N. L. R. B. 756;Matter ofButlerMotors,Inc.andInternational AssociationofMachinists,Auto Mechanics Local701,A. F. of L.,28 N. L.R. B. 1254;Matter of Crescent Dress Co. andCutters Local 11,I.L. G.TV.U., A. F. of L.,29 N. L. R. B. 351, and cases cited therein5 SeeMatter of Western Tablet and Stationery CompanyandInternational Brotherhoodof Bookbinders, Local 179, A. F.. L.,31 N. L. R. B. 597;Matter of IVillys OverlandMotors, Inc.andInternational Union, United Automobile Workers of America, Local No. 12,9 N. L. R.B. 924;Matter of W. H. Kistler Stationery Co.andDenver Printing Pressmenand AssistantsUnion No.40, 18 N. L. R. B. 948. FOSTER-GRANT CO., INC.491Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the represen-tation of employees of Foster-Grant Co., Inc., Leominster, Massachu-setts, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.2.All molders and helpers employed in the molding department ofthe Company's plant, including inspectors and assistant foremen,but excluding the oilman, die setters, and supervisory and clericalemployees, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Foster-Grant Co., Inc., Leominster, Massachusetts, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days after the date of this Direction, under the direc-tion and supervision of the Regional Director for the FirstRegion,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all molders and helpers employed in the molding department ofthe Company's plant, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including inspectors,assistant foremen, and employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding the oil man, die setters, supervisory and clerical employees,and employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Local No.60,Molders Union of Leominster, affiliated to United Paper, Noveltyand Toy Workers International Union, affiliated with the Congressof Industrial Organizations for the purposes of collective bargaining.